United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-41230
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE ANTONIO REGALADO-GARCIA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 7:05-CR-1-ALL
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Jose Antonio Regalado-Garcia (Regalado) appeals his

conviction and sentence following his guilty plea to possession

of marijuana with intent to distribute.   Regalado correctly notes

that his argument, made for the first time on appeal, that the

district court lacked jurisdiction to convict and sentence him

because 21 U.S.C. § 841 is unconstitutional under Apprendi v. New

Jersey, 530 U.S. 466 (2000), is foreclosed by United States v.

Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).   The judgment of

the district court is AFFIRMED.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.